The concluding paragraph of the opinion is not controlling of questions raised by the defendant's motion. It relates to proceedings and depositions in general, not to depositions in the equity action in particular. The question of whether depositions should be enjoined in the particular action is not determinable as a matter of law, but presents matters of fact for the trial court's consideration, to be determined as justice and convenience may require. Watkins v. Railroad, 80 N.H. 102, 104; LaCoss v. Lebanon, 78 N.H. 413, 417; Owen v. Weston, 63 N.H. 599. Nor is the question necessarily to be regarded as one coming within the class of "important questions of law . . . the decision of which might shorten the trial of the facts" (Glover v. Baker, 76 N.H. 261, 262) which it has been the practice to transfer in advance of trial where considerations of justice and convenience make such procedure proper. White M't'n c. Co. v. Murphy,78 N.H. 398, 403.
As the pending appeal, not yet here docketed, is understood, no order yet entered has the effect of presumptively terminating the litigation (Cf. Swinglehurst v. Busiel, 84 N.H. 327), nor would it necessarily terminate should the defendants' exceptions be sustained. See Owen v. Weston, supra, 604. Thus the principal ground suggested in support of the motion to enjoin the depositions is not impressive. The questions of whether a specification or the production of documents by the plaintiff may at some time be required and if so at what stage of the proceedings, are likewise for the trial court. See Brown v. Barnard, 91 N.H. 58. They are not necessarily decisive of the right to take depositions.
The motion for rehearing presents no questions not already fully considered. Accordingly the order is
Motion for rehearing denied.
All concurred.